                                                    Entered on Docket
                                                    July 06, 2021
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA


   1       KELLER BENVENUTTI KIM LLP Signed and Filed: July 6, 2021
           TOBIAS S. KELLER (Cal. Bar No. 151445)
   2       (tkeller@kbkllp.com)
           DARA L. SILVEIRA (Cal. Bar No. 274923)
   3       (dsilveira@kbkllp.com)
           (DANISHA BRAR) (Cal. Bar No. 312950)
   4       (dbrar@kbkllp.com)
           650 California Street, Suite 1900 __________________________________________
   5       San Francisco, California 94108   HANNAH L. BLUMENSTIEL
           Telephone: (415) 496-6723         U.S. Bankruptcy Judge
   6       Facsimile: (650) 636-9251
   7       Attorneys for Anthony S. Levandowski,
           Debtor and Debtor in Possession
   8

   9                                UNITED STATES BANKRUPTCY COURT
  10                                NORTHERN DISTRICT OF CALIFORNIA
  11                                        SAN FRANCISCO DIVISION
  12

  13       In re:                                             Bankruptcy Case No. 20-30242 (HLB)
  14                                                          Chapter 11
           ANTHONY SCOTT LEVANDOWSKI,
  15
                                          Debtor.             ORDER GRANTING DEBTOR’S
  16                                                          MOTION TO APPROVE FIFTH
                                                              CHAPTER 11 BUDGET FOR THE
  17                                                          USE OF CASH AND
                                                              POSTPETITION INCOME
  18

  19

  20                Upon the motion dated June 17, 2021 (the “Motion”) 1 of Anthony Scott Levandowski, as
  21   debtor and debtor in possession (the “Debtor”) in the above-captioned chapter 11 case (the
  22   “Chapter 11 Case”) pursuant to sections 105 and 363 of title 11 of the United States Code (the
  23   “Bankruptcy Code”) for entry of an order approving the Fifth Budget for the Use of the Debtor’s
  24   Cash and Postpetition Income as more fully set forth in the Motion; and this Court having
  25   jurisdiction to consider the Motion and the relief requested therein pursuant to 28 U.S.C. sections
  26   157 and 1334, and the Order Referring Bankruptcy Cases and Proceedings to Bankruptcy
  27
       1
         Capitalized terms used but not otherwise herein defined have the meanings ascribed to such
  28   terms in the Motion.

Case: 20-30242          Doc# 581     Filed: 07/06/21    Entered: 07/06/21 16:30:41     Page 1 of 2
   1   Judges, General Order 24 and Rule 5011-1(a) of the Bankruptcy Local Rules for the United
   2   States Bankruptcy Court for the Northern District of California; and consideration of the Motion
   3   and the requested relief being a core proceeding pursuant to 28 U.S.C. section 157(b); and venue
   4   being proper before this Court pursuant to 28 U.S.C. sections 1408 and 1409; and due and proper
   5   notice of the Motion having been provided to the parties listed therein, and it appearing that no
   6   other or further notice need be provided; and this Court having reviewed the Motion; and upon
   7   the record and all of the proceedings had before the Court; and this Court having found and
   8   determined that the relief sought in the Motion is in the best interests of the Debtor, his estate,
   9   creditors, and all parties in interest; and that the legal and factual bases set forth in the Motion
  10   establish just cause for the relief granted herein; and after due deliberation and sufficient cause
  11   appearing therefor,
  12          IT IS HEREBY ORDERED THAT:
  13          1.      The Motion is granted as provided herein.
  14          2.      The Debtor is authorized, pursuant to section 363(c) of the Bankruptcy Code, to
  15   use his cash on hand and postpetition income to pay the expenses outlined in the Chapter 11
  16   Budget.
  17          3.      This Court shall retain jurisdiction to hear and determine all matters arising from
  18   or related to the implementation, interpretation, or enforcement of this Order.
  19                                         ** END OF ORDER **
  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242      Doc# 581      Filed: 07/06/21     Entered: 07/06/21 16:30:41          Page 2 of 2
